Citation Nr: 1646767	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for primary open angle glaucoma.

2.  Entitlement to a compensable rating for arthrotomy, first metatarsophalangeal (MTP) joint, right foot, with joint debridement for hallux limitus with degenerative joint disease, first MTP joint.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1975 to January 2003.

The claim being decided comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).    

The Veteran testified in support of this claim during a video conference hearing held before the undersigned Veterans Law Judge in August 2016.  

VA processed these claims electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The claim of entitlement to a compensable rating for arthrotomy, first MTP joint, right foot, with joint debridement for hallux limitus with degenerative joint disease, first MTP joint, is addressed in the REMAND portion of the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is a balance of positive and negative evidence of record regarding whether the Veteran's glaucoma initially manifested during his active service.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, glaucoma was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition in this case, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


Analysis

The Veteran seeks service connection for glaucoma on either a direct basis, as related to his active service, see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service), or presumptive basis, as manifesting within a year of his discharge from such service.  See 38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system, if veteran served continuously for 90 days or more during period of war or during peacetime after December 31, 1946, and condition manifested to compensable degree within year of date of discharge from service).

Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

According to written statements the Veteran submitted in support of his appeal and his August 2016 hearing testimony, he experienced eye pain, red eyes, blurry vision, a burning sensation in his eyes, and headaches during and after service, problems he believes represent the early symptoms of his glaucoma.  While serving in the desert in Qatar in support of Operation Enduring Freedom, his eye symptoms allegedly worsened, which he attributed to sand dust and dry, tired eyes, but because there was no medical facility there, he did not pursue testing, instead washing out his eyes with water to cool them off.

Allegedly, when he was set to retire from service in 2003, he returned to his base from deployment oversees, where there was no doctor available to conduct a separation examination, let alone test for glaucoma; his service department told him to go to a local VA clinic for the physical, but it took approximately a year after retirement from service before VA was able to see him.    

Post-service VA and private treatment records dated since 2005, a report of a VA examination conducted in October 2010, and May 2015 and September 2016 written statements from Jesse Pelletier, M.D., a private Cornea, Cataract and Refractive Surgery Specialist, satisfy the current disability element of this service connection claim, considered on a direct basis.  These documents include multiple diagnoses of primary open angle glaucoma.

The Veteran's assertions of in-service eye and head pain and burning and red eyes satisfy the in-service incurrence element of this claim.  They represent competent evidence of lay-observable eye and head symptomatology.   Service treatment records establish the Veteran's credibility by confirming that, as alleged, during his many years of service, he expressed eye and head complaints, albeit none attributed to glaucoma.  

The evidence in this case is in relative equipoise with regard to the remaining, nexus element of a service connection claim.  See 38 U.S.C.A. § 5107(b) (when there is approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give benefit of doubt to claimant).  

The negative evidence includes a report of VA examination conducted in February 2003, a month after the Veteran's discharge, during which the Veteran expressed no eye complaints and an examiner noted normal eyes, and a report of VA examination conducted in October 2010, during which an examiner ruled out a relationship between the Veteran's glaucoma and his in-service eye complaints.  

The positive evidence includes: a November 2002 claim filed while still on active duty, alleging cramping head pain on the left; post-service treatment records dated in 2003 and 2004, reflecting frequent reports of head pain, initially thought to be due a brain lesion, subsequently discussed in conjunction with suspected glaucoma; treatment records dated since 2005, when testing first revealed glaucoma, greater on the left; and a September 2016 letter from Dr. Pelletier, the Veteran's private doctor, finding that, due to the severity of the glaucoma, it has likely been present for many years, including those during which he served on active duty.  

Given this balanced evidence, particularly Dr. Pelletier's opinion that the glaucoma initially manifested during active service, reasonable doubt must be resolved in the Veteran's favor.  The Board thus concludes that the Veteran's glaucoma was incurred in service.  


ORDER

Service connection for primary open angle glaucoma is granted.


REMAND

In a rating decision dated March 2015, the RO continued the noncompensable (0 percent) rating assigned the Veteran's service-connected arthrotomy, first metatarsophalangeal (MTP) joint, right foot, with joint debridement for hallux limitus with degenerative joint disease, first MTP joint.  Later in the month, the Veteran submitted a written statement disagreeing with the 0 percent rating.  No statement of the case has yet been issued in response, action that is mandated under Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case addressing the issue of entitlement to a compensable rating for arthrotomy, first metatarsophalangeal (MTP) joint, right foot, with joint debridement for hallux limitus with degenerative joint disease, first MTP joint.  Notify them that the Board will not decide this claim unless it is properly perfected for appellate review. 

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


